                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH RIAD et al.,                                       CIVIL ACTION
         Plaintiffs,

       v.                                                  No. 19-4292

WELLS FARGO BANK, N.A.,
         Defendant.

                                     MEMORANDUM

       In its Motion for Reconsideration and/or Clarification of the Court's Order of

December 4, 2019 (ECF No. 13), Defendant Wells Fargo contends that this Court must

dismiss certain of Plaintiffs' claims pursuant to Colorado River because these claims are

currently being litigated by the same parties in state court.

       Defendant contends that refusing to dismiss Plaintiffs' claims "would be setting

precedent that would allow any plaintiff who perceives their claims may go poorly in a

state court, to simultaneously litigate those claims in a federal court simply by

manufacturing an additional claim not previously pled." ECF No. 19. However, the

Third Circuit has found that "[t]he general rule regarding simultaneous litigation of

similar issues in both state and federal courts is that both actions may proceed until one

has come to judgment, at which point that judgment may create a res judicata or collateral

estoppel effect on the other action." Maryland v. Peat Marwick Main & Co., 923 F .2d

265, 275-76 (3d Cir. 1991).

       Furthermore, "[w ]hen a district court decides to dismiss or stay under Colorado

River, it presumably concludes that the parallel state-court litigation will be an adequate
vehicle for the complete and prompt resolution of the issues between the parties. If there

is any substantial doubt as to this, it would be a serious abuse of discretion to grant the

stay or dismissal at all." Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 28 (1983). Here, dismissal of the Wire Transfer Claims and the Cashier Check

Claims would not result in "complete and prompt resolution of the issues between the

parties," because this Court would still have the Unauthorized Account Claims before it.

       Lastly, the Third Circuit has repeatedly found that the Colorado River "doctrine is

to be narrowly applied in light of the general principle that 'federal courts have a strict

duty to exercise the jurisdiction that is conferred upon them by Congress.'" Nationwide

Mut. Fire Ins. Co. v. George V Hamilton, Inc., 571 F.3d 299, 307-09 (3d Cir. 2009)

(quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996)); see also Ryan v.

Johnson, 115 F.3d 193, 197 (3d Cir.1997); Spring City Corp. v. Am. Bldgs. Co., 193 F.3d

165, 170-73 (3dCir.1999).

       Therefore, Defendant's request for the Court to reconsider and grant its Motion to

Dismiss the Wire Transfer Claims and the Cashier Check Claims based on Colorado

River is denied.

       An appropriate order will follow.



DATE:                                                     BY THE COURT:
